Citation Nr: 1442847	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include bipolar disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. S. Kyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969, to include service in the Republic of Vietnam from December 1967 to December 1968.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously before the Board in June 2013 when it was remanded for further development.  In that decision, the Board granted the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  However, the Board deemed a remand necessary to determine whether the Veteran's claim also encompasses a claim for bipolar disorder.

Regrettably, this appeal is again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's June 2013 remand sought an examination to address the relationship between any current psychiatric disability and service.  Following a July 2013 examination, a VA medical examiner determined the Veteran did not have any psychiatric disaiblity.  The examiner reported that he was unable to provide an opinion as to service connection due to the lack of a current diagnosis.  However, the examiner did not address the Veteran's prior psychiatric diagnoses during the appeal period.  

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of the claim even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When an examiner finds that there is no current disability but there are prior diagnoses during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the prior disability is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file psychiatric treatment records from the Richmond VA Medical Center dated June 2013 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  Ask the psychologist who provided the July 2013 examination to review the claims file.

a)  For each psychiatric diagnosis other than PTSD reported since July 2010, the examiner should opine whether the prior diagnosis was erroneous or the previously diagnosed condition is in remission.  For bipolar disorder, the examiner must specifically address the December 2011 diagnosis by S.A., M.D., and the subsequent treatment records by staff psychiatrist, J.V.F.

The examiner should provide reasons for any conclusions that prior diagnoses were made in error.

b)  For any prior diagnosis that was not made in error, the examiner should opine whether it began in service; is otherwise the result of a disease or injury in service (including stressors); or is caused or aggravated by the service connected PTSD.

c)  If a disability was aggravated by PTSD, the examiner should state whether there is medical evidence created prior to aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of the disability.

The examiner should provide reasons for all opinions.  If the examiner is unable to provide any requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should also be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

3.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

